 CORL CORPCori Corporation, AWholly Owned Subsidiary ofO'ConnorIndustriesand Edwin L. McCain. Case25-CA-6831January14, 1976DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERSFANNINGAND PENELLOOn September 29, 1975, Administrative Law JudgeThomas D. Johnston issued the attached Decision inthis proceeding. Thereafter, Respondent and GeneralCounsel filed exceptions and a supporting brief, andthe General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of theNational LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrderof the Administrative Law Judge as modifiedbelowand herebyorders that the Respondent, CorlCorporation,A WhollyOwned Subsidiaryof O'Con-nor Industries,Bremen,Indiana, its officers,agents,successors,and assigns,shall take the action set forthin the said recommendedOrder,as so modified.Substitute the following for paragraph 2(a):"(a)Recognize,effective from the date beginningJuly 29,1974, and upon request,bargain collectivelywith the Chauffeurs,Teamsters and Helpers LocalUnion No.364, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representativeof the employees in the unit herein found appropriatewith respect to ratesof pay,wages, hours of employ-ment and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a written signed agreement."' In addition to the findings that Respondent variously violated Sec8(a)(I) and (3) of the Act, the Administrative Law Judge also found thatRespondent engaged in other conduct which interfered with the employees'Sec 7 rights The Administrative Law Judge, however, did not find suchadditional conduct violative of Sec 8(a)(1) because, although fully litigated,itwas not alleged in the complaint General Counsel has filed a motion withthe Board to amend the complaint to conform the pleadings with the proof243That motion, although unopposed, is hereby denied since our findings ofsuch additional violations would merely be cumulative of conduct foundunlawful by the Administrative Law Judge However, the AdministrativeLaw Judge properly relied on this coercive conduct as background evidenceestablishing Respondent's animus toward the employees' protected, con-certed activities2The Administrative Law Judge ordered Respondent to bargain with theUnion effective July 16, 1974, the date upon which Respondent received theUnion's demand for recognition and bargaining Under the standards setforth inTrading Pori, Inc,219 NLRB No 76 (1975), however, "anemployer's obligation under a bargaining order remedy should commenceas of the time the employer has embarked on a clear course of unlawfulconduct or has engaged in sufficient unfair labor practices to undermine theunion's majority status " In the instant case, the first unfair labor practiceviolation occurred on July 29, 1974 Accordingly, we shall modify the Ad-ministrative Law Judge's recommended Order to find that the bargainingobligation vested on July 29, 1974, the date of the initial violationMore-over, we are precluded by Sec 10(b) of the Act from finding that a bargain-ing obligation existed prior to July 22, 1974, inasmuch as the charge of theinstant case was filed on January 22. 1975in the absence of an allegation in the complaint, Chairman Murphy andMember Penello do not decide whether Respondent refused to bargain inviolation of Sec 8(a)(5) of the Act In any event, such a finding would notaffect the remedy herein since all of Respondent's unfair labor practices areindividually remedied by our adoption of the Administrative Law Judge'srecommended OrderMember Fanning concurs in the finding that Respondent had an obliga-tion to bargain, but would find that Respondent violated Sec 8(a)(5) of theAct on July 22. 1974, the date on which Respondent's unlawful refusal tobargain could first be considered an unfair labor practice under Sec 10(b)of the Act in his view, underN L R B vGisselPacking Co.Inc, 395 U S575 (1969), an employer violates Sec 8(a)(5) of the Act when, in circum-stances such as those presented herein, it refuses to recognize and bargainwith a union whose majority status is established by cards, whether or notthe unfair labor practices triggering the finding that the employer was underan obligation to bargain occur before, at the same time, or after the actualrefusal to bargainDECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge: Thiscase was heard at South Bend, Indiana, on June 9-12,1975, pursuant to an amended charge' filed on March 28,1975,2 by Edwin L. McCain, an individual, a complaintissued on March 28, 1975, and an amendment to the com-plaint issued on May 19, 1975.The amended complaint alleged that Corl Corporation,A Wholly Owned Subsidiary of O'Connor Industries (here-in referred to as the Respondent) violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(herein referred to as the Act), by interrogating its employ-ees concerning their union membership, activities, and de-sires, and those of other employees; warned its employeesitwould reduce some employees' working hours and im-pose more onerous working conditions on other employees,and threatened them with loss of benefits or other reprisalsiftheybecame or remained members of the Union or gaveassistance or support to it, promised its employees promo-tions, retractions of prior reprimands, economic and otherbenefits or improvements in their terms and conditions ofemployment if they refrained from becoming or remainingiThe original charge was filed on January 22, 19752Respondent's answer admitted the amended charge, which was not in-cluded in the former exhibits, was filed and servedon the Respondent.222 NLRB No. 33 244DECISIONSOF NATIONALLABOR RELATIONS BOARDmembers of the Union or giving assistance or support to it;gave its employees the impression of prior surveillance oftheir union activities by informing them the Respondentknew who had instigated the Union;solicited employees'grievances and promised to remedy them iftheyrefrainedfrom becoming or remaining members of the Union or giv-ing assistance or support to it; discharged employees Den-nis Little,Stephan Lee,IrvinManning,Dwight Hite, Den-nisWoods,BillyMontague,Sr, Edwin McCain,RobertNeff, and Donald Black and, except for Robert Neff, whowas recalled to work on January27, 1975,refused to rein-state them because of their union or concerted activities;and that because of the unfair labor practices a remedialorder requinng the Respondent to recognize and bargainwith the Chauffeurs,Teamsters and Helpers Local UnionNo. 364,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (here-in referred to as the Union) was warranted.Respondent in its answer to the complaint filed on Apnl15, 1975, and its answer to the amendment to the com-plaint,filed on May 22, 1975,3 denied having violated theAct and alleged as an affirmative defense that the layoffsor terminations of the employees were motivated entirelyby business needs and were for dust cause.The issues involved are whether the Respondent violatedSection 8(a)(1) and(3) of theAct byengaging in unlawfulinterrogations,warnings,threats, promises,solicitations, orcreated impressions of surveillance of employees'union ac-tivities;discharged the aforementioned nine discriminateesand except for Robert Neff who was recalled to work onJanuary27, 1975,refused to reinstate them because of theirunion or concerted activities;and whether a bargainingorder was warranted.The parties at the hearing were afforded full opportunityto introduce relevant evidence,to examine and cross-exam-ine witnesses,to argue orally on the record,and to submitbriefs.Uponthe entire record in this case and from my obser-vation of the witnesses,and after due consideration of thebriefs filed by the General Counsel and the Respondent ° Ihereby make the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENTRespondent, an Indiana corporation with its principaloffice and place of business located at Fort Wayne, Indi-ana, has facilities located in various States of the UnitedStates including its major plant located at Bremen, Indi-ana, which is the only facility involved in this proceeding,where it is engaged in the manufacture, sale, and distribu-tion of tents, tub and shower units, and related products.During the 12-month period preceding March 28, 1975, arepresentative period,Respondent at its Bremen plantmanufactured, sold, and distributed products valued in ex-cess of $50,000, which products were shipped from thatplant directly to places located outside the State of Indi-JThe amended answer was further amended at the hearingThe Charging Party did not submit a briefana, and it purchased, transferred, and delivered directly tothat plant, goods and materials valued in excess of $50,000from places located outside the State of IndianaRespondent admits, and I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11THE LABORORGANIZATION INVOLVEDRespondent admits, and I find, that the Chauffeurs,Teamsters and Helpers Local Union No. 364, a/w Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization with-in the meaning of Section 2(5) of the Act.111THE UNFAIR LABOR PRACTICESA. The Unlawful Interrogations,Warnings, Threats,Promises, Solicitations, and Impressions of SurveillanceThe General Counsel presented variouswitnesses whotestified to certain conduct engaged in by Respondent'sofficials or supervisors including President Charles McFall,PlantManager Landa Stone, and Dispatcher GlennStuntz.5 These incidents which involved the Respondent'struckdnvers, occurred during and after a unionorganizingcampaign and efforts by the employees to bargain directlywith the Respondent.David Montague testified that a few days after he hadsigned a union authorization card which was dated July 3Dispatcher Stuntz asked him what they hoped to gain bysigning those union cards. He informed Stuntz hisreasonswere forjob security and fringe benefits. This conversationoccurred at the Farmers Inn located at Wyant,Indiana.Both Dennis Woods and Dwight Hite stated DispatcherStuntz asked them whether they had signedunion cards.Woods informed him they had and Hite further statedStuntz told them if the Union came in they would be thelow men on the list and would only get the jobs the otherdrivers did not want. Woods placed thisconversation asoccurring about the second week in July,while Hite's rec-ollection was that it occurred in the middle part of August.Robert Nefftestifiedthat, about the middle of July, Dis-patcher Stuntz asked him if he thought the Union would gothrough.Upon replying he thought it would Stuntz in-formed him if it did he would probably lose his own job.Neff further stated that, about a week aftera meeting heldon August 3 at which President McFall spoke to the em-ployees, Stuntz asked him if he thought McFall's talk haddone any goodas faras trying to sway drivers away fromthe Union. Neff's response was he did not think it had.BillyMontague, Sr., stated that, in late August, Dis-patcher Stuntz asked him how they would benefit by theUnion. After replying they couldget fringe benefits and atStuntz' request naming some of them Stuntz informed himhe thought he could talk to McFall who could satisfy themwith this about the Teamsters and he would call Mr. Mc-Fall.5Respondent admits,and I find that President McFall, Plant ManagerStone, andDispatcher Stuntz weresupervisorswithin the meaning of theAct. CORL CORP.Donald Black testified that, about July 12, DispatcherStuntz informed him what the guys were doing was notgoing to work and later that morning asked him if he knewwhat he was doing by trying to get the Union in. Uponreplying he did Stuntz informed him if the Union came inthe older drivers would get all the runs and he would nothave any trips except locals.Dispatcher Stuntz did not testify 6 and I credit the unde-nied testimony of David Montague, Dennis Woods,Dwight Hite, Robert Neff, Billy Montague, Sr., and Don-ald Black and find that Dispatcher Stuntz coercively inter-rogated David Montague concerning the reasons employ-eeshad signed union cards;7 coercively interrogatedDennis Woods and Dwight Hite concerning whether theyhad signed union cards; threatened Dennis Woods andDwight Hite that if the Union came in they would only getthe jobs other drivers did not want; coercively interrogatedRobert Neff concerning the Union and the feelings ofother employees about the Union; coercively interrogatedBillyMontague, Sr., concerning how the Union would ben-efit the employees; impliedly promised Billy Montague,Sr., that the Company would give fringe benefits to theemployees if they did not support the Union; coercivelyinterrogated Donald Black concerning his union activities;threatened Donald Black that if the employees selected theUnion to represent them the older drivers would get all theruns and the only trips he would get would be local trips.IrvinManning testified that, about August 8,1 he had aconversation with President McFall in the breakroom area.McFall asked him whether they had a problem stating hehad heard they wanted to go union. Upon informing Mc-Fall the drivers had signed cards and were unhappy withthe way the Company was being run and after talking itover for 3 or 4'months had decided they would have to gounion to accomplish anything, McFall asked if there wasany way they could get the union problem resolved. Mc-Fall suggested if Manning would draw up a contract pro-posal and submit it to the Company they would honor itjust like a union contract and said they would like to try toresolve it between the drivers and the Company withoutthe Union. Manning's response was he could not give himan answer but would have to meet with the drivers whowould have to decide for themselves because each one ofthem had signed their own individual card. He told McFallhe could not be their spokesman but stated if McFallwould give him permission he would put up a notice on thedrivers' board about having a meeting at his house thatSaturday morning to tell the drivers what he had proposedand they could make their own decision. McFall told himhe could put up the notice and they would try to help himin every way to get the problem resolved.Following this conversation Manning posted a notice onthe drivers' board in the dispatcher's office about the meet-ing to be held at his home on August 10.6 No explanation was given to explain why Dispatcher Stuntz, who en-gaged in this conduct and was involved in the discharges of all the discrimi-natees discussedinfraand, according to President McFall, was the personthat supervised the drivers, did not testifyThe amended complaint did not allege this incident as a violationThe company's logsheets show Manning was on travel status on August8.245President McFall denied meeting with Manning on Au-gust 8, or having made the remarks attributed to him byManning. According to him, about the week of July 22, hehad a conversation with Manning outside the breakroomat which time there was some discussion about the dissatis-faction of the drivers with management and the fact thatsince the management group had moved to Fort Waynethings had not been well at Bremen. McFall stated thatManning inquired whether he was aware of a proposalwhich had been submitted to management in April where-upon he informed Manning he was not. McFall stated thatduring the conversation Manning volunteered he was ba-sically opposed to a union but felt a lot of the youngerdrivers would be pushing for a union and said as it wasgoing then it did not look too good and wished McFallwould get involved and meet some of the people. Manningasked him to attend a drivers' meeting scheduled for Au-gust 3.1 credit the testimony of Irvin Manning who I find was amore credible witness than President McFall and find thatPresidentMcFall coercively interrogatedManning con-cerning his union activities and'those of other employees,and solicited the employees' grievances and promised toremedy them by giving them a contract if they would with-draw their support from the Union.'On August 10 a meeting was held at Irvin Manning'shome attended by various drivers including Irvin Manning,Stephan Lee, Robert Neff, Dennis Little, Billy Montague,Sr.,Edwin McCain, Dwight Hite, Dennis Woods, and BudSherry.Manning stated after informing them what Presi-dentMcFall had said they decided to withdraw from theUnion and by a majority vote decided they would give theCompany a vote of confidence and withdraw their petitionfor a union.Manning stated that, about August 13, he reported toMcFall that he had talked to the, drivers and they haddecided to give him a vote of confidence and he wouldhonor the proposal they were going to draw up. He toldMcFall they would give their demands to the Companyand see if they could resolve the situation. He also said themen had voted to withdraw from the Teamsters and EdwinMcCain was going to get in touch with McCuiston andwithdraw the petition for a union and he would let himknow when.PresidentMcFall did not recall any conversation withManning on August 13, but stated that on August 17, atthe company picnic, Manning informed him the drivershad voted to have the petition dropped and informed himhe would like to get together and discuss some problems orsomething and asked whether he would be available. Heinformed Manning he had not been officially notified bytheNational Labor Relations Board and was certainlyhappy with what he had told him but he could not gettogether with him for any discussion until after he wasofficially notified.I credit Manning rather than McFall whose testimony Ihave previously discredited.A letter dated August 13 obtained by Manning from'Apart frommy observations of the witnesses in discrediting PresidentMcFall his testimony was not only vague but was contradicted by his ownactions in admittedly granting those employees benefits discussedinfra. 246DECISIONSOF NATIONALLABOR RELATIONS BOARDPresident McFall at the drivers'request advised them therewould be no reprisals against those persons involved in theunion activities.On August 23, the Union,1° after being notified of thedrivers' decision,requested that its representation petitionbe withdrawn and on August 26 the Regional Director ap-proved its request."Edwin McCain and David Montague testified that theyhad a conversation with President McFall at Hoople's Tav-ern.McCain placed the conversation as occurring in lateJuly or the first part of August while Montague who wasuncertain of the date stated it occurred before August 3.McCain's version was that McFall wanted to know whatsome of the drivers' gripes and problems were that they feltthey had to solicit the Union. They mentioned they werenot getting the miles like the other fellows as far as teams.McFall informed them it really did not make any differ-ence to him one way or the other whether they had a unionor not but he did not feel they needed one. McFall alsotold them he would like for the Company to be one bighappy family that could work those things out. On cross-examination McCain acknowledged McFall never told himhe was going to make any changes.David Montague's version was that McFall told themthe agreement they had proposed in April 12 12 and the onethey were getting was not the one he had approved in FortWayne and he did not blame them for being mad becausethey were not getting what they were entitled to. Montaguestated that McFall asked him if he had signed a union cardwhereupon he told him he had. Montague further testifiedthatMcFallsaid theywere going to get an increase andmentioned a life insurance policy, a pension plan, and freeuniforms. According to Montague,McFall also said hewould like an invitation to the August 3 meeting so hecould explain the Company's views dealing with theUnion.Under cross-examination Montague admitted hecould have volunteered to McFall he had signed a unioncard rather than being asked by McFall.PresidentMcFall acknowledged having a conversationwith McCain and Montague at Hoople's Tavern prior toAugust 3. McFall, without relating what was said, agreedwith McCain's version of the conversation.I credit McCain's version of the conversation which wascorroborated by PresidentMcFall rather than DavidMontague's.Not onlywas Montague's version inconsistentwithMcCain's corroborated testimony but was primarilyelicited through leading questions. The credited testimonyestablished that President McFall coercively interrogatedMcCain and Montague. concerning the employees'reasonsfor wantingthe Union.13Stephan Lee testified that about the beginning of Augustduring a telephone conversation which he had initiated10According to Union Business Agent McCuiston,the petition was with-drawn as a result of his conversationwith Edwin McCain about August 2211Pursuant to a Stipulation For Certification Upon Consent Election ap-proved by the Regional Director in Case 25-RC-5753 on August 19, anelectionhad been scheduled for September 7 for a unit involvingRes3pondent's full-time truckdrivers at the Bremen facility1The drivers had submitted certain proposals to the Company in April1974.13The amended complaint did not allege this incident as a violation.with President McFall with Dispatcher Stuntz' assistanceMcFall informed him he was going to write a letter to beput in his file stating that written reprimands which he hadreceived would be taken off of his record.McFall also saidhe had his file along with several others on his desk lookingthem over for a possible foremanship.toLee stated afterwards he received a letter from McFallremoving previous warnings he had received which per-tained to damaging a vending machine and stopping forcoffee.President McFall acknowledged that Lee had called himin August complaining about tardiness reports he had re-ceived while working in the Kingsbury plant and felt hisrecord should be changed. He informed Lee he would takethematter up with Plant Manager Stone and DispatcherStuntz.McFall denied offering Lee a foreman's job or writ-ing him a letter.Respondent's records contained a memorandum, datedAugust 7, by DispatcherStuntz and Plant Manager Stone,with a copy to McFall, indicating it had been brought toStuntz' attention by Lee that he had unjustly received num-erous late notices while working at the Kingsbury ware-house and Lee should not be held accountable becauseseveral times his supervisor was late.Respondent's records support McFall's testimony thatLee's complaints dealt with tardiness reports which wereremoved from his record rather than other warnings he hadreceived.Under these circumstances and absent produc-tion of a letter Lee claimed he received from McFall whichMcFall denied I do not credit Lee's testimony that theRespondent removed such warnings from his file or thatMcFall,who I find was a more credible witness than Lee,had implied he was considering him for promotion.BillyMontague,Sr., stated that about the last week inAugust he had a conversation with President. McFall at theFortWayne office. According to Montague he had madethe trip at the suggestion of Dispatcher Stuntz who in-formed him McFall wanted to meet one of the drivers andPlantManager Stone had suggested him. Montague statedthat during the conversation McFall said he knew how theunion thing got started and who the strong supporters in itwere.However, no names were mentioned. McFall in-formed him some things took time and mentioned the re-tirement plan would take about 5 months or more to workout.According to Montague they also talked about uni-forms and the insurance program.President McFall's version was that about a week or soafter the petition was dropped Billy Montague,Sr., visitedhis office in Fort Wayne and after requesting to see thefacilities he was given a tour.McFall stated when Mon-tague asked if they had a retirement program in the millhis response was they could not involve themselves in itthen,with the union issue involved.Montague also in-quired whether they were out to get the Montagues.I credit the testimony of Billy Montague, Sr., who im-pressed me as a more credible witness rather than McFallwho I previously discredited. Having creditedMontague'sversion I find that McFall, by his statements to Montaguethat he knew how the Union got started and who the14Lee stated he had lost the letter he had received from President McFall CORL CORP.247strong supporters were, created an impression of prior sur-veillance of the employees' union activities. The amendedcomplaint did not allege such conduct to be a violation.Although McFall mentioned certain benefits to MontagueIdo not construe Montague's testimony, absent evidenceof what was specifically said, to find McFall was promisingthem those benefits because of the Union.David Montague stated that a few days after the July 13union meeting Plant Manager Stone called him in to theoffice and asked him if he had signed a union card. Uponreplying he had, Stone asked what they hoped to gain byjoining the Union. After telling him job security and fringebenefits Stone said he could give them the same benefitswithout their having to have union representation. Duringthe conversation Stone informed him the Union could notguarantee their jobs because they could always find an ex-cuse or reasons to terminate them and there was not one ofthem who was perfect, Examples Stone mentioned werebeing late in making deliveries or being involved in wrecks.Plant Manager Stone's version was that after receiving aletter from the Union demanding recognition he askedMontague to read it to see whether it referred to the Com-pany or to Don Corl, whereupon Montague told him it wasmeant for the company.15 According-toStone,Montaguevolunteered he had signed a card and gave him the namesof all the other drivers who had signed cards. He informedMontague he did not understand it because they had anopen door policy and if the drivers did not agree with theforeman or dispatcher they had the right to take it to man-agement and he had not received any response from thedrivers other than their everyday bitches concerning driv-ing.Montague mentioned the drivers were discontentedand felt they needed a union. Under cross-examinationStone contradicted his direct testimony by stating the onlyemployees Montague had mentioned who had signed cardswere Edwin McCain, Billy Montague, Sr , and Irvin Man-ning and he had stopped him from naming the others bytelling him he was not interested.I credit Montague, who I find was a more credible wit-ness thanStone whom _I discredit,16 and find that Stonecoercively interrogatedMontague concerning whether hehad signed a union card and what the employees hoped togain by joining the Union; promised him the companywould give them job security and fringe benefits if theyrefrained from supporting the Union; and impliedly threat-ened him that the company could always find an excuse orreason to terminate them because of their union activi-ties.i7Irvin Manmng stated that, about July 29, Plant ManagerStonecalled him into the office and asked him why he hadnot told him about the drivers signing the union cards andwanting to go union. He told Stone he did not figure hehad a right to tell him, that he and the other drivers hadsigned union cards.15David Montague denied Stone had questioned him concerning whetherthe letter from the Union was for the Company or Don Corl16 Besides my observations of the witnesses in discrediting Stone, his testi-mony in critical areas was not only contradictory or inconsistent but unsup-ported by other essential company witnesses.17Neither the interrogation nor implied threat to discharge employeeswas alleged in the amended complaint to be a violationPlantManager Stone acknowledged asking Manningwhy he did not advise them about what was going on withreference to the Union's petition and its demand for recog-nition:His response was he- did not want management toknow everything the drivers were doing. Stone's explana-tion for questioning Manning was because he had filled infor Stuntz who was on vacation about the first 2 weeks inJuly and was acting in a management position. Based uponManning's testimony which I credit and Stone's admis-sions, I- find that Stone coercively interrogated Manningconcerning his union activities and those of other employ-ees.18The fact that Manning may have been filling in foran admitted supervisor some weeks earlier would not con-stitute a defense to interrogating him about union activitiesof himself and other employees when he was not as herestill acting in a supervisory capacity.Manning also testified that, about August 15 or 16, PlantManager Stone called him, to the office and asked him ifthere was anything he could do to get, him to officially dropthe union action. Stone mentioned his own neck was on theline and said if the Union came in he would be fired and ifhe was going to get fired he might as well get fired fortrying to get something from Manning or make him insome way drop the Union. His response was they did notintend to bring the Union in to get anyone fired but did itto get seniority rights and some benefits from the Companythe drivers thought they were entitled to. Stone told him hewould offer them proposals and get them approved if theycould dissolve this.Manning stated during the conversa-tion he informed Stone the drivers had talked and hadtaken a vote and were thinking about giving the Companyand McFall a chance to show in good faith they were goingto do the drivers right, but it was not officially cleared withthe Union for withdrawal. However, he indicated the menhad voted to drop the Union. Stone informed him that,when he got verification from the Union it had beendropped, they would notify McFall. Stone mentioned hewas very happy they had, decided to give their support tothe Company and McFall and believed they would live upto any contract within reason which they submitted. Pur-suant to Stone's inquiry about what some of the proposalswere,Manning mentioned the drivers wanted $5 per dropand 3 weeks' vacation after 5 years and 4 weeks' vacationafter 10 years, Stone's response was when it was drawn upthey definitely would be very fair with the people statingthey believed it definitely could be worked out betweenthem and the Company without the Union. Stone then toldhim to go ahead and draw up the proposal to the drivers'satisfaction and submit it'to him and he would submit it toMcFall.PlantManager Stone acknowledged having a conversa-tion,withManning about August 16, but denied havingmade the statements attributed to him by Manning or thatManning had told him they had voted to withdraw thepetition.His version was Manning advised him the menwho were soliciting a union wanted to give the Company avote of confidence and mentioned something about pro-posals but nothing specific. He told Manning to put it inIsThe amendedcomplaintdid not allegethis incident to be a violation ofthe Act. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDwriting. Stone, referring to the vote of confidence remark,stated if that was the case he would thank him but until hereceived something official he was going to go by what wason paper. Under cross-examination Stone stated Manningsaid they had demands they would like to have honoredwhereupon he told him to put them in writing and thatthey honored no demands until they had a withdrawal ofthe union petition for an election.According to Manning another meeting was held by thedrivers at his home on August 20 or 21,19 at which timethey agreed on certain proposals to be presented to theCompany whereupon his wife typed them up. Copies weresubsequently given to each driver for his approval20Manning testified that, after the withdrawal of the peti-tion was approved on August 26, he informed Plant Man-agerStone it had been withdrawn and he would get theproposals drawn up and submit them to him. Stone's re-sponse was he was very happy and it was a relief off hismind, stating he thought the Company would treat themright and their proposals would be accepted by the Compa-ny. Stone told him he would like to have it as soon as hecould.These proposals covered the following 19 items: (1) se-niority, (2) drop pay or downtime, (3) team system, (4)vacation, (5) safety award, (6) uniforms, (7) paid holidays,(8) assignmentof tractors and trailers, (9) retirement, (10)loading of trailers, (11) freight papers, (12) insurance onpersonal belongings, (13) hospitalization, (14) local drivers,(15) work call, (16) downtime due to weather conditions,(17) equipment for trailers, (18) drivers'meetings,21(19)agreementto be an addition to the employer's handbookrules and regulations.Manning stated that, about August 27, he presented acopy of the drivers' proposals dated August 26 to PlantManagerStone and informed him he had copies for Presi-dentMcFall and Fred Hockert. Stone informed him togive their copies to the receptionist 22 who would send themout in the afternoon mail which he did. Stone looked theproposals over stating they were very reasonable but itwould be up to McFall. However, he mentioned he saw afew things he was pretty sure they were going to get in thefirstmeetingwith McFall, namely, seniority rights, and $5drop pay, which he said would show the good faith of theCompany when they dropped the Union. Stone also toldhim they would get 3 weeks' vacation after 5 years and 4weeks after 10 years, all shippers would be typed with thedealer'sname and complete and correct address, and theywould get handcarts and 3-foot step ladders for the trailers.PlantManager Stone testified that the day he receivedthe letter from the National Labor Relations Board thatthe petition had been withdrawn, Manning came to hisoffice withsome sheetsof paper which contained requestsby the drivers for the Company to review. He referredManning to the receptionist to get departmental correspon-19 Plant Manager Stone stated that on August 20 Manning told him theyhad a meeting at his house which he claimed was the first time he was awarethehad electeda group.Manning's recollection was that all the drivers attended the meeting.21The names of the committee selected by the drivers and set forth in theproposal were Irvin Manning, Edwin McCain, and Stephan Lee2The receptionist did not testify.deuce paper and informed him to put it down and submitit in writing. Stone stated he did not look at it althoughManning read some of the things listed. However, he ac-knowledged it was the drivers' August 26 proposals. Ac-cording to Stone, about the last week in August or the firstweek in September Manning returned with them typed atwhich time he reviewed them and told Manning he wouldforward them to Fort Wayne with his comments 23 WhenManning advised he was going to send copies he informedhim it was his privilege. While Stone stated he thought hewent over the demands briefly he denied voicing his com-ments.Manning testified that on September 9 or 10 he informedStone the drivers were not getting what he had promisedthem when they showed good faith and accused either himor McFall of lying to them and told him all that had beenaccomplished was talk.Stone's version was that following the September 7 meet-ing Manning informed him he was not sending the' paper-work to Fort Wayne fast enough or giving them answersfast enough to suit them and stated he was going to geteven.I credit the testimony of Manning concerning these con-versations rather than Stone whom I have previously dis-credited and find that Stone solicited the employees' griev-ances from Manning and promised the Company wouldgive them a contract with various benefits including senior-ity, drop pay, paid vacations, and certain work equipmentif they withdrew their support from the Union.Stephan Lee testified that about July 13 he and BillyMontague, Sr., had a' conversation with Plant ManagerStone in the cafeteria. Stone told them he would starve theolder drivers out and said he would run him and keep himaway from home as much as he wanted to if the Union gotin.BillyMontague, Sr., substantially corroborated Lee's tes-timony.PlantManager Stone acknowledged talking to BillyMontague, Sr., and Stephan Lee in the breakroom in lateJuly or early August, in the presence of other persons in-cluding Richard Dixon. Stone's version was that as he wasleaving eitherMontague or Lee questioned him about ifthey dropped the Union would they have their seniority orsomething whereupon he told them he really did not carewhether they voted for the Unionor againstthe Union.Stone told them the Union normally required seniority incontracts and companies and unions did not specificallywrite special job qualifications for individuals and theywould be lumped into one contract made up by the Com-pany and their representative and they would have to abideby a seniority list.Richard Dixon, a production foreman, stated that lastJuly he was present during a conversation in the lunch-room when Stone talked to drivers regarding a petitionthey had filed for the Union. However, Dixon, withoutidentifying the drivers, stated the only thing he heard Stonesay was it made no difference one way or another aboutthe Union and acknowledged he did not hear what ques-23 Plant Manager Stone stated he did not submit the proposals to Presi-dent McFall until September 7 which is the date McFall stated he first sawthem CORL CORP.249tion had prompted the answer.I credit Stephan Lee and Billy Montague, Sr., whose tes-timony I have previously credited rather than Stone, whoseversion Dixon failed to corroborate, and find that Stonewarned Lee and Montague if the Union got in he wouldstarve the older drivers out and would assign them work tokeep them away from home.Robert Neff testified that about July 12 or 19 PlantManager Stone told him he knew that the majority of thedrivers had signed cards except possibly one or two and heknew which ones they were. Stone asked him if he thoughtthe Union was going to go through whereupon he repliedhe was pretty sure it would but he did not care for theUnion. Neff also stated the week after the August 3 meet-ing of the drivers discussedinfra,PlantManager Stoneasked him if he thought McFall's talk had done any goodas far as swaying them from the Union. He informed Stonehe did not think it had and indicated he thought the Unionwould get in.Plant Manager Stone did not relate his versions of theseconversations with Neff.I credit Neff's testimony and find Plant Manager Stonecoercively interrogated Neff concerning his feelings aboutthe Union and those of other employees 24 and created theimpression of prior surveillance of the union activities byinforming him he had knowledge about which employeeshad signed union cards.BillyMontague Sr., stated that, about the middle of July,PlantManager Stone asked him why he was displeasedand had gotten involved in the matter. He informed Stonehe was getting less miles and did not feel it was fair andtold Stone they were after fringe benefits such as retire-ment and uniforms. During the conversation Stone said ifthey wanted to discharge any of them they would haveplenty of good reasons mentioning, as an example, IrvinManning's driving record. Stone also told him he knewwho had made the approach to the Union but did notidentify the person.Plant Manager Stone testified that, about the latter partof July, he had a conversation with Billy Montague, Sr., inthe presence of a new employee, Bob Shields 25 His versionwas he informed Montague they had an open door policyand asked whether he was aware he did not have to jointhe Union to hold his job. He asked Montague if he hadany complaints he had not advised him of and why he wasnot happy with the Company or using the open door policyto communicate. Montague's response was he did not par-ticularly want a union but felt it offered certain benefitssuch as job and financial security. He told Montague se-curity was not necessarily a company or a union but was aman's ability to do a job and that a union did not necessar-ily give an employee protection because if employees re-belled against the Company or refused to do the work theycould be terminated. I credit Montague's testimony andfind that Stone coercivelyyinterrogated Montague concern-ing his union activitiesand created the impression of24 The amended complaint did not allege the interrogation by Stone to beunlawful.25 Shields did not testify.26 The amended complaint did not allege the interrogation to be unlawful.prior surveillance of the union activities by informing himhe knew who had approached the Union.Evidence was also presented concerning the drivers'meetings held by the Company. The first meeting was heldon August 3. Dispatcher Stuntz was in charge and Presi-dentMcFall and Plant Manager Stone attended. Severaldrivers gave their versions concerning what transpired. Ste-phan Lee testified President McFall told them if he did nothave the union thing hanging over his head he could prob-ably do a lot better for them and asked them for a vote ofconfidence. Lee statedMcFall mentioned future plansabout life insurance, retirement, and uniforms but did nottestify what he said.Dennis Wood's recollection was that McFall told themhe could do a lot more for the Company if the Union wasnot involved. McFall mentioned an insurance program andasked the drivers for a vote of confidence rather thanbringing in the Union.Robert Neff stated McFall asked them to give him avote of confidence and said he could do more things forthe drivers without the Union hanging over him and thatthings in general would be better for the drivers if they didnot have the Union. McFall mentioned his word was goodand they could ask Manning to back it up. McFall said hewould approve their proposals to any extent within reason.Dennis Little testifiedMcFall told them he would notadvise them to vote for or against the Union but said theywould be better if they would give the Company a chance.McFall also mentioned giving a vote of confidence. McFallsaid he would like the drivers to look neat and they wereworking on a retirement plan and mentioned somethingabout insurance.Edwin McCain stated McFall told him they really didnot need a union and asked for a vote of confidence. Mc-Fall mentioned insurance and a pension program they hadbeen working on several months and said they would beavailable at a later date. McCain stated McFall said if theygot a union he would have to negotiate with them but felthe could negotiate with the drivers better.Both Little and McCain denied that McFall promisedthem anything at the meeting.PresidentMcFall's version was that employees ad-dressed certain questions to him concerning their benefitswhich he answered. He stated that Billy Montague, Sr.,asked about the pension program whereupon he informedthem they had discussed a profit-sharing pension for manyyears at different meetings but did not have a present poli-cy and with the union thing pending he did not feel itwould be appropriate to have lengthy discussions on pen-sion programs and he could not say they would have apension program. When questions were raised about uni-forms his response was they were still looking into differentpossibilitiesbut before they made a decision everyonewould get a chance to vote. When asked when the insur-ance program would be implemented he informed them itwas completed but he did not feel under the circumstancesthey could discuss specifically what was involved. McFallstated he informed them pursuant to a question he was notantiunion and it was a decision they were going to have to 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDmake and there were many plus factors to a union. McFalldenied making any promises to the employees.PlantManager Stone's version was that McFall askedthe drivers for their comments or questions on general con-ditions at the Company whereupon certain questions wereraised by the drivers concerning security, retirement, andwhether there would be reprisals. Stone denied any prom-ises were made to them but acknowledged he was not sureof everything said. Under cross-examination Stone statedthatMcFall related they did not necessarily want a unionand had an open door policy and he would like for them toconsider continuing along those lines.Stephan Lee, Dennis Woods, Robert Neff, Dennis Little,and Edwin McCain substantially corroborated each other'stestimony which I credit, rather than McFall and Stonewho have previously been discredited, and find that Mc-Fall promised them the Company could do more for themif they refrained from supporting the Union and askedthem for a vote of confidence 27On September 7 another dnvers' meeting was held atwhich time President McFall, who attended, went over theAugust 26 proposals which they had submitted to the Com-pany.According to McFall, whose version was substantiallythe same as Irvin Manning's version, he informed them hisresponses to their proposals were as follows: agreed thatseniority should prevail; agreed to drop pay or downtimewith some modification; promised to review the team sys-tem; rejected the vacation proposal; thought the safetyawards were a good idea; informed them the uniform pro-posal was being worked on; rejected the paid holidays pro-posal; informed them the assignment of tractors and trail-ers would be at the dispatchers' discretion; informed themthey were working on retirement plans; agreed that thetrailer would not be top loaded when hazardous; agreed tothe proposal on freight papers which they were alreadydoing; took under advisement the proposal for insuranceon personal belongings; rejected hospitalization insurance;felt they should not have local drivers; promised to workon the work call proposal; agreed something could be doneto get handcarts and stepladders for trailers; and agreedthat drivers would be paid for attending meetings called bythe Company.PresidentMcFall further acknowledged informing thedrivers that the dropping of the union petition was a' voteof confidence to the Company.B. The Nine DiscriminateesThe nine discriminatees, Dennis Little, Donald Black,Dwight Hite, Dennis Woods, Billy Montague, Sr., StephanLee, Robert Neff, Edwin McCain, and Irvin Manning wereall employed by the Respondent as truckdrivers, and weredischarged on various dates during the period from aboutJuly 29 to December 12.Dennis Little was employed from June 5 to about Au-gust 921 He did not participate in any union activities and27Althoughcertain benefits such as insurance, retirement, and uniformswere discussed the evidence does not sufficiently establish those benefitswere specifically promised them in the meetingat the time he was hired he had informed DispatcherStuntz about a suit which he had pending against theUnion.According to Little on August 10, after attending themeeting of the drivers held at Irvin 'Manning's home, hewent to the plant to check with Dispatcher Stuntz aboutSunday night deliveries. Stuntz informed him there was notenough work and since he was the bottom man he wasbeing laid off but he would be recalled as quick as workpicked up since he had been a good driver who had nevergiven him any problems.29 While Little stated he signed alayoff slip to that effect he did not receive a copy. Littleacknowledged the layoff appeared reasonable as otherdrivers had complained about their work being cut down.That same day, Little stated, when he informed IrvinManning about his layoff Manning contacted Plant Man-ager Stone, who then offered him a job in the warehousewhich he refused. Little's reason for refusing the job wasbecause Stone would not promise him he could go back onthe road. Manning stated Stone informed Little he saw noreasons why he should not take the warehouse job and begetting paid while waiting for an opening on the truck andthat he might be able to use him to fill in on local runs ifthey needed a driver.Plant Manager Stone testified' Little was discharged onAugust 9, because of his refusal to accept a job offered himin the warehouse. According to him business was slow andthey had to cut back on the number of drivers. Stone fur-ther stated that, after discussing the matter with Manningon August 12, both of them talked to Little who againrefused to accept the job offered.Respondent's records show the reasons Little was dis-charged on August 9 was because of a lack of loads and hisrefusals to accept other jobs offered. Little testified subse-quent to his discharge upon learning he had more senioritythan another driver, Dennis Woods; who had not been laidoff,30 he had conversations with President McFall, PlantManager Stone, and Dispatcher Stuntz concerning his job.McFall informed he would review his case with Stone buthe could see no' reason with his experience why he shouldnot be working. Little stated, upon mentioning to Stuntzand Stone that Dennis Woods had less seniority, Stoneinformed him he was also going to lay Woods off.31Donald Black was employed from June 12 to July 29. Hetestified that on July 29, Dispatcher Stuntz informed himhe was being laid off for lack of work 32 However, afterseeing advertisements in the newspapers by the Respon-dent advertising for over-the-road drivers 33 he calledStuntz and asked him what his chances were of going back28 The parties stipulated those were the dates of his employment.29Respondent's records, dated August 7, concerning a mileage rate in-crease for Little reflect he was doing a good job30 Dennis Woods, another discriminatee, was hired on June 1131Dennis Woods was terminated on September 14.32 Black acknowledged there appeared to be a lack of work and he wasthe lowest driver in seniority33 The parties stipulated in September and October the Respondent hadplaced a number of newspaper advertisements in three newspapers advertis-ing for over-the-road semi-truckdnvers for the Bremen facility. The partiesstipulated three employees were hired in September, another employee wasrehired in September, and one employee was hired in October. According tothe Respondent,at least some of them were replacements for the driversdischarged. CORL CORP.towork. Stuntz's response was "I would not hold mybreath." After telling Stuntz he had seen the newspaper adsfor drivers and mentioned Stuntz then had work available,Stuntz gave as the reason for his layoff- was because he didnot have a telephone. Upon telling Stuntz he had a tele-phone and would give him his number, Stuntz' responsewas he would not need it.Black acknowledged that while working for the Compa-ny he did not have a telephone and although Stuntz hadpreviously told him it was company policy for all drivers tohave telephones he had never warned him he would beterminated for not having one. According to Black at thetime he started work his telephone had been disconnectedand although Stuntz told him he should have it reconnect-ed Stuntz never checked with him tosee if ithad beenreconnected.Respondent's termination record dated July 29 34 reflectsthe reasons for Black's termination were lack of work and,because he did not have a telephone, every time they want-ed him they had to go to his house.PlantManager Stone acknowledged Stuntz had dis-charged Black-,However, prior to Black's discharge Stuntzhad reviewed it with him for the purpose of finding outwhether they still needed the number of drivers due to theamount of business, and it was their decision. they shouldcut back.Foreman Danny McGowan testified on three or fouroccasions in June or July Dispatcher Stuntz had sent himto Black's home to inform him his assignments had beenchanged. However, on those occasions he stated he was notable to locate Black.35 Black denied anyone ever came tohis house from the Company concerning his assignments.Dwight Hite was employed from October 9, 1973, toSeptember 14, and Dennis Woods from June -11 to Septem-ber 14.Both. Hite and Woods, who drove together as a team,were discharged- by Dispatcher Stuntz on September 14.According to Woods, Stuntz informed them the reasonthey were terminated was because Plant Manager Stonehad followed them into Plymouth the previous night atspeeds up to 80 miles an hour-and could not catch up withthem. They denied they had been driving 80 miles an hour.Plant Manager Stone testified that Hite and Woods weredischarged for violating a company policy in effect since1973 which prohibited using company vehicles for personaltransportation. Stone stated the,previous night after Hiteand Woods had returned from a trip Foreman McGowanhad contacted him at home and informed him Hite andWoods, accompanied by another driver Ronald Hite, wereleaving the plant in their tractor. After picking up Mc-Gowan in his automobile Stone stated they caught up withthe tractor outside Bremen and followed it to Plymouth atspeeds up to 70 and 75 miles per hour. They observed thetractor pass by the Larry Chase Leasing Company (hereinreferred to as Chase Leasing 36 from which the Respondentleased its vehicles and has them serviced and repaired) and34 Black denied he had ever seen a copy of the termination notice before.35No evidence was offered to show whether Black was informed of Fore-man McGowan's attempts to locate him36 Chase Leasing is located at Plymouth.251proceed into Plymouth where the occupants of the tractorobtained an automobile before bringing the tractor back toChase Leasing. A work order wasleft inthe tractor forChase Leasing not to return the vehicleafter service. Fore-man McGowan substantially corroborated Stone's testimo-ny concerning the incident.PlantManager Stone further testified ChaseLeasing'snight supervisor informed him Hite and Woods had beenusing the tractor for transportation and in hisopinion mostof the things which they brought the tractor in for shouldhave been performed at the time of the regular service.37PlantManager Stone stated he knew Woods and Hitehad been taking their tractor to Chase Leasing about everytrip and he had been observing the Respondent's parkinglot for 2 weeks prior to their terminations. According tohim it was the Company's policy,for the drivers to delivertheir tractors to Chase Leasing for service who in turn pro-vided transportation for them to return to their own facilityand Chase Leasing would deliver the tractor back to theCompany. If no drivers were available Chase Leasingwould also pick up the tractors.Hite and Woods admitted that accompanied by driverRonald Hite they took the tractor to Plymouth where theylived to pick up an automobile for transportation homefrom Chase Leasing before returning the tractor to ChaseLeasing, where they left it to be serviced or repaired. How-ever, both Hite and Woods testified prior to their termina-tions they had been taking the tractor to Chase Leasing forservice or repairs and on occasions on weekends theywould leave it overnight and pick it up on Sunday. Al-though they testified Stuntz had told them they were not touse the tractor except for. company business he had toldthem it was all right to take it to Chase Leasingif some-thing was wrong. According to Hite both Stuntzand Stoneknew they were taking the tractor to Chase Leasing- forservice.WhileWoods claimed on that occasion he wasonly driving,60 to 65 miles per hour, Hitewas asleep anddid not know how fast they were going.Respondent's termination records show the reasons fortheir discharges were because they had driven the companytruck home or to Plymouth every night or regularly.3Foreman McGowan testified a month or so before theincident and the weeks following he had told Hite andWoods the tractor was only to be used for company busi-ness.According to McGowan they were taking the tractorto Chase Leasing about every night and he was supposedto keep an eye on them.Both Hite and Woods denied that they had ever receivedany warnings.Stone stated that McGowan had informedhim on oneoccasion he had told Hite and Woods not to use the tractorwhereupon they said they were not going to get their wivesout of bed. McGowan said this occurredone morningabout 3 a.m. but he did not recall when. Woods deniedmaking such statement. I credit the testimony of Hite andWoods rather than McGowan who exaggeratedhis testi-mony.BillyMontague, Sr., was employed from November 2,37 The night supervisor did not testify38Woods and Hite denied receiving copies of their termination notices 252DECISIONS OF NATIONAL LABOR RELATIONS BOARD1970, to May 10, 1971, and from July 19, 1971, to Septem-ber 27.He was discharged on September 27 by DispatcherStuntz who informed him the reason was for breaking com-pany policy by taking his truck home with him. Montaguedenied having received any prior warnings.The previous day on a return trip from New York Mon-tague had parked his truck at a filling station near hishome where his wife picked him up and took him home atwhich time he cleaned up and had dinner. Montague statedhe called Foreman McGowan, and informed him he want-ed to clean up, have lunch at home and relax a moment,and asked McGowan whether he needed his trailer to load.McGowan's response was he would like to have the trailerbut it was fine as long as he got in a little bit before quittingtime. After spending a couple of hours at home Montaguestated he arrived at the plant about 9 p.m.Foreman McGowan's version was that Montague calledhim from his home about 8 p.m. and informed him he wasgoing to eat, get some sleep, and clean up before he cameover.When he told Montague he needed his trailer to loadMontague's response was he would get over as soon as hecould. According to McGowan Montague did not arriveuntil about midnight at which time a dispute arose betweenthem over the way the trailer had been loaded and Mon-tague asked him to reload it. McGowan stated when herefused Montague told him he was going to make a reporton him and get his job 39PlantManager Stone, while acknowledging that Stuntzhad discharged Montague and that he was only acquaintedwith the discharge after it occurred, testified Montague wasdischarged for violating company policy by using a compa-ny vehicle for personal transportation or taking a vehiclehome with him. Stone stated the circumstances leading uptoMontague's discharge besides the September 26 incidentincluded another incident which occurred within the previ-ous 2-week period when Montague, who had been denied arequest for a week off to attend church camp, had parkedhis truck while on a trip to attend a church gathering andbrought the vehicle back late, causing them to lose a load40Respondent's termination record shows the followingreasons for Montague's discharge: "Bill did not agree to coPolicy, and would drive the co. truck home on his way infrom runs."Montague testified that on prior occasions, when enroute past his home which was located at Bourbon about10miles south of Bremen, he had stopped by his homeafter parking his truck at the service station to clean up, eatand relax, and had informed Plant Manager Stone, Dis-patcher Stuntz, and Foreman McGowan, none of whomobjected. According to Montague, Stone had' informed himhe had no objection as long as the truck was in so it couldbe loaded that same evening.Stone admitted on prior occasions to having given Mon-39Montague acknowledged having an argument with McGowan and hehad informed him he thought he would report him to Stuntz However, hedid not report him40Montague, Sr., whose testimony was corroborated by his wife Rose-mary, acknowledged while en route home from a trip to Anderson, Indiana,where he had unloaded his truck his son had met him and driven him toHartford City to a church meeting where he had dinner with his family.tague as well as other drivers permission to take theirtrucks home for meals, if en route past their homes, butstated it was not a blanket permission.41Montague testified that on September 30 after PresidentMcFall at his request had promised to look into his dis-charge he met with Dispatcher Stuntz andSalesRepresen-tative Davis at which time he informed Stuntz he was mis-informed about his having taken his truck home. Stuntzthen told him the reason he was discharged was because ofhis bad attitude and mentioned he had always been beefingabout something although they had given him a new truckand trailer and allowed him to be in a parade. Stuntz alsomentioned Montague had remarked that the drivers had tobe in the cold to do their paperwork because an old deskhad been moved from the dispatcher's office to the ware-house.42 Montague denied he had ever complained to man-agement about it.Stephan Lee was employed by the Respondent from Au-gust 2, 1971, to April 12, 1973,43 and from December 10,1973, to September 13.According to both Lee and Irvin Manning whom I cred-it,during a conversation with PresidentMcFall atHoople's Tavern after the September 7 drivers' meetingPresident McFall mentioned Lee and his dad were strongunion members or supporters.Lee testified that he was discharged on September 13 byDispatcher Stuntz who informed him the reason was be-cause of his attitude. Stuntz refused Lee's request for anexplanation.Lee stated that later that day upon asking Plant Manag-er Stone for his job back Stone's response was it was not upto him and Stuntz had already made that decision. Whenhe asked Stone if he knew the reason he was fired Stone'sreply was Lee knew the reason which he denied. Stone thenoffered him the choice of quitting or being fired and in-formed him if he was fired it would look bad on his record.Plant Manager Stone denied having a conversation withLee at the time of the discharge or making the statementsattributed to him by Lee 44Stone stated Lee was discharged 45 because of a note hehad left Dispatcher Stuntz which would have prompted histhirdwarning and under company policy would have re-sulted in his termination.46 Lee's previous two warningswere for kicking the vending machine after losing money initand parking his truck two blocks from the office andtaking a 45-minute break.Respondent's records do not show the reason Lee wasterminated.The body of the note which Lee acknowledged he hadleft for Stuntz a week or two before his discharge was41Under company policy trucks are to be left at the plantat all timeswhen not in use42 The desk was moved about a week or so before his discharge43Although Lee was terminated on that occasion he was not given areason.44I credit Lee's testimony instead of Stone whom I have previously dis-credited45 Plant Manager Stone first stated that Lee was discharged then claimedheuit after being given an option of either quitting or being firedThe employee handbook provides in pertinent part that an employeewill be discharged if his behavior is still unsatisfactory after at least twowarnings. CORL CORP.253worded as follows: 47Iwish you would keep thoseclowns 48 on nightsout of my truck. I'll start taking the keys home withme because the next time I have to fumble around inthe mud and dark toresetthat kill switch I betI'll callChase and have them do it.Lee denied either Stone or Stuntz ever told him he wasbeing discharged because of this note.Robert Neff was employed by the Respondent fromMay 10 to December 12 and from January 23, 1975, untilMarch 29, 1975. Edwin McCain was employed from April6, 1972, to December 12 and was rehired about April 15,1975, and was still employed at the time of the hearing.Neff testified he was discharged on December 12 by Dis-patcher Stuntz who informed him the reasonswere becauseof his cooperation with others, a bad attitude, and certaindrivers who drove with him did not make any money be-cause he did not go fast enough.Respondent's termination record dated December 12shows Neff was discharged "due to lack of work and coop-eration, had a hard time getting along with his fellow work-ers when running a team."Neff denied he had received any prior warnings.Respondent's record dated June 26 relating to a change inpay rates reflects Neff's conduct was rated by both Dis-patcher Stuntz and Plant Manager Stone as being excel-lent.Neff testified that in late December Stone informed himhe would review his case with Dispatcher Stuntz to see ifStuntz had made a mistake. Stone also informed him heshould get together with Stuntz to settle their conditionswhereupon Stuntz told him he would be the boss and Neffwould have to follow his way. Neff stated he also contactedPresidentMcFall who informed him he would review hiscasewith Stone. Afterwards, both McFall and Stone in-formed him he would be rehiredas soon asthe work loadpicked up. While McFall informed Neff he would be rein-stated fully, both Stone and Stuntz advised him McFall didnot set his conditions of return which would be handled atthe local level. Neither Stone nor McFall denied havingsuch conversations with Neff, whose testimony I credit.Neff was rehired on January 23, 1975. According to hisundisputed testimony Stone informed him he would oper-ate under a certain time limit and if he did not have anytrouble in that time and earned it back he would be rein-stated with full seniority rights.49Neff voluntarily quit his job in March 1975 in order totake ajob closer home.McCain testified he was discharged on December I1 byDispatcher Stuntz, who informed him the reasons were be-causehe had received a couple of tickets, ruined a trailertire, andstolentime from the company. McCain denied itand informed Stuntz that Mark Groves was driving thetruck when the tire was ruined, the one ticket he had gottenwas for faulty equipment while Groves had gotten this tick-et for speeding, and stated it was an error on his part fornot putting down the lunch hour on the occasion heworked in the warehouse 50McCain's termination slip dated December 12 reflects hewas discharged because "His attitude came and left over aPeriod of time Going from Fair to Poor. Said that he want-ed us to lay off other Drivers, and also that he wouldn'tmake a run that he didn't like." McCain denied havingreceived any prior warnings.McCain testified that after Stuntz had discharged him heand Neff talked to Stone at which time Stone informed himthe reason for his discharge was because his attitude hadgotten bad and they were having a slowdown of work andhe and another driver were being terminated. Upon askingStone what he meant by a bad attitude Stone said he hadmade comments and jokes about uniforms at drivers' meet-ings.51 Pursuant to his inquiries whether he would be givenany reconsideration Stone informed him later they mightreview it and reconsider. However, when he asked Stuntz,Stuntz informed him there would not be any chance forreconsideration or rehiring him.McCain returned to work about April 15, 1975.Plant Manager Stone's version was he covered the rea-sons for the cutback and why McCain was selected. Mc-Cain disputed the tire incident by telling him Groves wasdriving when the tire went flat but did not dispute havingfalsified the timecard or getting a ticket. According toStone and Neff, McCain agreed he should have gotten rep-rimands on some of these things but should not have beenterminated.Plant Manager Stone, who acknowledged Stuntz had ter-minated Neff and McCain, testified the reasons they weredischarged was because of a reduction in the number oftruckdrivers resulting from a decline in business 52 and theywere selected because of their records. According to Stonehe had informed Stuntz business was declining and forStuntz to review the drivers and submit what he neededalthough he did not tell Stuntz the number of drivers tocut.A memorandum from Stuntz to Stone dated Decem-ber 9 reflected he felt it was necessary to discharge twodrivers for the winter months and mentioned McCain wasselected for the following reasons: (1) I had to tell him thatIwould be the dispatcher and that he would be the driver.(2)Disobedience at the last safety meeting. (3) November18 he broke three units (17601) that were on his load. (4)Broke the cords on a new tire by running it flat. (5) Got aticket for driving with his lights off and charged it to thecompany. (6) Broke a 636 bringing it back from B & HSupply because he did not strap it off. (7) Falsifying payrecord of half hour on December 5.IrvinManning was employed from June 11, 1968, untilSeptember 13. He stated he was discharged by DispatcherStuntz on September 13. The reason Stuntz gave was be-cause he could not certify his driving.so According to McCain, who had worked in the warehouse shortly beforehis discharge,itwas the practice of the drivers working there to mark downthe time they worked and it was his understanding the lunch hour wasautomaticalldeductedy47 The copyof the note introduced into evidence was not clearly legible51 Stone stated about September 15 he had observed McCain joking at ao nits face.meeting. McCain acknowledged he hadjoked about things at drivers' meet-The word omitted was a seven letter curse wordings and had made comments about uniforms49 According to Neff there was never a final word on his seniority2Both Neff and McCainacknowledged work was slack. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDMannmg denied he had ever been told he was no longercertified as a driver and Respondent's records show hisdriving had been certified by Stuntz in April under theMotor Carrier Safety Regulations. However, upon thenaskingPlant Manager Stone why he was being terminatedStone informed him it was because of his attitude towardsthe Company and told him he was always coming into theoffice with too many problems concerning the drivers andthings with the Company he felt they did not have to comein with and was getting into too manyargumentsover thesettlementof problems arising with the drivers.While the termination slip Manning was given at his in-sistencedid not contain any reason for his dischargeRespondent's records contained a termination slip datedAugust 13 which reflected Manning was terminated for thereason "conduct very poor." Stone acknowledged this rea-son was added subsequently for his own files.Plant Manager Stone's version was when Manning askedhim why he had been terminated he informed him the rea-sonswere because his work habits had declined and of hisattitude. I creditManning's version of their conversationrather than Stone whom I have previously discredited.Stone,who testified he had reviewed Manning's dis-charge with Dispatcher Stuntz prior to his discharge, statedManningwas discharged for not cooperating and fulfillinghis job requirements. His explanation was that about Sep-tember 10 Stuntz had informed him Manning had gottenhim out of bed at 4 a.m. concerning authorization to makea trip to Ohio when he had 7-1/2 hours left on his logwhich would have been sufficient to make the trip. Accord-ing toStone,Manning had previously threatened himabout getting even and he informed Stuntz that might beone of his ways.53Stone stated that that day 54 upon asking Manning whyhe did not make the run his response was drivers knewwhen they were tired or when they should or should notmake runs.Manning told him he was out of hours andwould have had to sleep in his tractor which was the reasonhe did not make the delivery. When Manning was askedwhether he had gotten his rest the night before he informedhim in so many words it was none of his business. Accord-ing to Stone he had to interrupt the conversation to hold aforemen's meeting and when Manning said he had notmade his point Stone opened the door and asked him toleave, whereupon Manning, in front of several supervisors,another truckdriver, and his receptionist, none of whomtestified, repeated his threat to get even with the Company.Stone stated while meeting with the foremen Manningcalled him saying he wanted to continue the discussionwhereupon he informed him he did not wish to until Man-ninghad time to cool off. After the meeting he talked toManning who had calmed down, whereupon Manning toldhim he wanted to go over things he felt the drivers shouldbe getting but were not getting on the proposals.53 The alleged threat was not further defined54 A file memorandum dated September 11 prepared by Stone indicatesthis incident occurred on August 10 and further stated that Manning's atti-tude was such that the Company was not being fair with the drivers orgiving them the benefits discussed in the previous Saturday meetingStone stated that Manning's threat to him and his insub-ordinate attitude were factors taken into consideration indischarging him.Manning acknowledged he had contacted Stuntz athome after his assignment had been switched and told himhe would not have had enough hours to complete the tripassigned. After Stuntz first'told him to go ahead and makethe run Stuntz contacted him before leaving and told himnot to but to go home. Manning testified when Stone askedhim what had happened he informed Stone he would notstand for a ticket for running illegally when he had told thedispatcher he was out of hours.Stone's response was hewould have made the run.55 I credit Manning's version.Stone stated that that same week Manning left on a runat 3 a.m. or before for a 7 a.m. delivery. The customer 56called at 9 a.m. stating he had to shut down his line be-cause the delivery had not been made. However, the deliv-ery was made around noon.-Stone stated that, when he asked Manning why on thatoccasion he was able to sleep in his cab when earlier he hadstated he could not, Manning became hostile.Stone stated that he informed Manning he would haveto start filling his job requirements and cooperating or pos-sibly disciplinary action would be taken against him.Stone testified he informed Stuntz if the matter, was notresolved he personally would terminate Manning the nexttime he blew his top at him. Stone testified that in Maywhen Manning had refused to run as a team he had in-formed Manning he was insubordinate and if he refusedwhen scheduled he would have to terminate him.Manning denied he had received any warnings prior tohis discharge and I credit his denials rather than Stone forreasons previously stated.Manning testified that the day after his discharge whenhe asked McFall about his termination McFall informedhim he was going to stand behind Stone and told him hehad a poor attitude towards the Company and he was get-ting greedy. Upon asking what he meant McFall told himbecause of a statement he had made in a September 7meeting at which time he had asked why drivers from otherplants were,driving up and getting molds used to makebathtubs when they had drivers and trucks there whichcould have been used.57McFall's version was that he told Manning, who hadalready been terminated, he was very, very disappointedbecause they had known each other a long time and he hadbeen with the Company for several years. Although he of-fered to talk to Manning after the drivers' meeting, when itwas over Manning said he did not have anything to dis-cuss.Upon being confronted with his affidavit McFall ac-knowledged making a statement in it that he had toldManning he was disappointed in him, and he had a badattitude as reported to him a few days before by Stone.55According to Stone the drivers work an 8-hour log whereby they areallowed to drive 70 hours a week maximum Prior to 1974 the drivers hadbeen driving more hours56 The customer was not identified.57Manning stated that during the drivers' meeting held on September 7he had questioned McFall about this. CORL CORP.C. The Union's Majority Status and its Demand forRecognition and BargainingThe amended complaint alleged, Respondent admits,and I find, that the following unit constitutes an appropri-ate unit for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time truck driver employees of the Respon-dent at its Bremen,Indiana facility,exclusive of allproduction and maintenance employees, all office-clerical employees,all professional employees, and allguards and supervisors as definedin the Act.The Union by letter dated July 15 notified the Respon-dent, which received it on July 16, that it represented amajority of the employees in the above unit for the purpos-es of collective bargaining and requested recognition andbargaining. Respondent by letter dated July 17 informedthe Union its letter had been referred to its attorney for thenecessary attention.The parties stipulated at the time the Union demandedrecognition the Respondent employed the following 13over-the-road drivers in the bargaining unit sought: Don-ald Black, Dwight Hite, Stephan Lee, Dennis Little, IrvinManning, Edwin McCain, Billy Montague, Sr., RobertNeff, Dennis Woods, Charles Cherry, Ronald Hite, DavidMontague, and Robert Shields.Signed union authorization cards were received in evi-dence for 10 of those employees,namely, David Montague,IrvinManning, Stephan Lee, Dennis Woods, Robert Neff,BillyMontague, Sr., Edwin McCain, Dwight Hite, DonaldBlack, and Ronald Hite. The cards of David Montague,Stephan Lee, Billy Montague, Sr., and Edwin McCain weredated July 3; the cards of Robert Neff, Dwight Hite, Ron-ald Hite, Dennis Woods, and Donald Black were datedJuly 9; and Manning's card was dated July 8. The Union'sbusiness agent, McCuiston, testified he received the cardsat the union meeting held on July 13. Although the em-ployees did not specifically identify their individual cards,they all testified, except for Ronald Hite who did not testi-fy, they had signed such cards which were received in evi-dence without objection. Therefore, I find a majority of the13 employees in the bargaining unit had designed theUnion as their representative for the purpose of collectivebargaining.58The Respondent has never recognized or bar-gained with the Union as the representative of its drivers.'D. Analysis and ConclusionsTheGeneralCounsel contends, contrary to theRespondent's denials and its contentions that the discnmi-natees were laid off or terminated because of businessneeds and for cause, that the Respondent violated Section8(a)(1) and(3) of the Act 59 by unlawfullyinterrogating,58 The authorization cards authorized the Union to act as their collective-bargaining agent in all matters pertaining to rates of pay, wages, hours ofemployment,and other conditions and terms of employment.Sec. 8(a)(1) of the Act prohibits an employer from interfering with,restraining,or coercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.Sec. 8(a)(3) of the Act provides in pertinentpart"It shall be an unfair labor practice for an employer.by discrimi-255warning, threatening,promising,and soliciting employeeswith respect to their union activities and creating impres-sions of surveillance of their union activities; by discrimi-natorily dischargingDennis Little,Stephan Lee, IrvinManning, Dwight Hite, Dennis Woods, Billy Montague,Sr.,Edwin McCain, Robert Neff, and DonaldBlack and,except for Robert Neff who was recalled to work on Janu-ary 27,1975, refused to reinstate them because of theirunion or concerted activities;and that a bargaining orderwas warranted.Based upon the foregoing evidence I have found thatDispatcher Stuntz about the middle of August 60 coercivelyinterrogated DennisWoods and Dwight Hite concerningwhether they had signed authorization cards; about themiddle of August threatened Dennis Woods and DwightHite that if the Umon came in they would only get the jobsother drivers did not want; about August 10 coercively in-terrogated Robert Neff concerning the feelings of otheremployees about the Umon; about late August coercivelyinterrogatedBillyMontague,Sr.,concerning how theUnion would benefit the employees; and about late Augustimpliedly promised Billy Montague, Sr., that the Companywould give fringe benefits to those employees if they didnot support the Union. President McFall about August 8coercivelyinterrogated IrvinManning concerning hisunion activities and those of other employees; about Au-gust 8 solicited the employees'grievances from Irvin Man-ning and promised to remedy them by giving them a con-tract if they would withdraw their support from the Union;and on August 3 promised the driversat a meetingthat theCompany could do more for them if they refrained fromsupporting the Union. Plant Manager Stone on August 16or 17 solicited the employees' grievances from Irvin Man-ning and on August 27 promised the Company would givethem a contractwithvarious benefits including seniority,drop pay, paid vacations, and certain work equipment forthe trailers if they withdrew their support from the Union.Ihereby find such conduct interfered with,restrained,and coerced the Respondent's employees in the exercise oftheir rights guaranteed in Section 7 of the Act and therebyviolated Section 8(a)(1) of the Act.The findings further established that Dispatcher Stuntzabout the middle of July coercively interrogated RobertNeff concerning the Union; about July 12 coercively inter-rogatedDonald Black concerning his union activities;about July 12 threatened Donald Black that if the employ-ees selected the Umon to represent them the older driverswould get all the runs and the only trips he would getwould be local trips; and about July 6, at Wyont, Indiana,coercively interrogated DavidMontague concerning thereasons employees had signed union cards. Plant ManagerStone about July 16 promised David Montague that theCompany would give them job security and fringe benefitsif they refrained from supporting the Union; about July 13warned Billy Montague,Sr., and Stephan Lee if the Uniongot in he would starve the older drivers out and wouldnation in regard to hire or tenure of employment or any term or conditionof employment to encourage or discourage membership in any labor organi-zation .60 1 credit Dwight Hite's testimony concerning the approximate datewhich was undenied by Dispatcher Stuntz 256DECISIONSOF NATIONALLABOR RELATIONS BOARDassign them work to keep them away from home; aboutJuly 12 or 19 created the impression of prior surveillance ofunion activities by informing Robert Neff he had knowl-edge aboutwhich employees had signed union cards;about the middle of July created the impression of priorsurveillance of union activities by informing Billy Mon-tague,Sr., he knew who had approached the Union; aboutJuly 16 coercively interrogated David Montague concern-ing whether he had signed a union card and what the em-ployees hoped to gain by joining the Union;about July 16impliedly threatened David Montague the Company couldalways find an excuse or reason to terminate them becauseof their union activities;about July 29 coercively interro-gated Irvin Manning concerning his union activities andthose of other employees;aboutJuly 12 or 19coercivelyinterrogated Robert Neff concerning his feelings about theUnion;about August 10 coercively interrogated RobertNeff concerning the feelings of other employees about theUnion;and about the middle of July coercively interrogat-ed Billy Montague,Sr.,concerning his union activities.PresidentMcFall in late July or the first part of Augustcoercively interrogated Edwin McCain and David Mon-tague at Hoople'sTavern concerning the employees' rea-sons for wanting a union; about the last week in Augustcreated an impression of prior surveillance of union activi-ties by informing Billy Montague,Sr., that he knew howthe Union got started and who the strong supporters were.Since these additional findings of unlawful conduct werenot based upon conduct alleged in the amended complaintto be unlawful and no attempt was made to amend theamended complaint or were barred by Section 10(b) of theAct 61no specific findings of a violation will be made con-cerning such conduct. However, such evidence has beenconsidered for the purposes of determining union animus,company knowledge of employees'union activities, wheth-er the discriminatees were unlawfully discharged or deniedreinstatement,and whether a bargaining order was war-ranted.The next issue discussed is whether the nine discrimina-tees were discriminatorily discharged and denied reinstate-ment because of their union or protected concerted activi-ties.It is well established that the presence of a valid groundsfor discharging an employee does not legalize a dismissalwhich is due to a desire to discourage union activity.BorekMotor SalesInc. v. N.L.R.B..,425 F.2d 677 (C.A. 7, 1970),cert.denied 400U.S. 823;N.L.R.B. v. Symons Manufactur-ing Co.,328 F.2d 835, 837 (C.A. 7,1964). Direct evidenceof discriminatory motivation is not necessary to support afinding of discrimination and such intent may be inferredfrom the record as a whole.Heath International,Inc.,196NLRB 318 (1972).Further,the fact that layoffs may beeconomically justified is no defense if the selection of thoseemployees laid off was because of their union activities.N.L.R.B. v. Bedford-Nugent Corporation,379 F.2d 528, 529(C.A. 7, 1967);N.L.R.B.v.Denna ProductsCompany,195F.2d 330, 335 (C.A. 7), cert.denied 348U.S. 827.The evidence with respect to all the discriminatees ex-61The 10(b) period was the 6-month period preceding the filing of theoriginal charge on January 22, 1975cept for Dennis Little, who will be discussed separately,established that each of them had engaged in union activi-ties including signing union authorization cards. The find-ings set forthsupra,established thatRespondent hadknowledge or was aware of their union activities. For ex-amples, as a result of Dispatcher Stuntz' interrogationsDennis Woods and Dwight Hite informed him they hadsigned union authorization cards, Donald Black told himhis reasons for trying to get a union, and Billy Montague,Sr., told him how they would benefit by having a union.Edwin McCain and Irvin Manning in response to Presi-dent McFall's interrogations informed him why they want-ed a union and President McFall mentioned to StephanLee and Irvin Manning that Stephan Lee was a strongunion member or supporter. Pursuant to Plant ManagerStone's interrogations BillyMontague, Sr., told him howthey would benefit from the Union and Robert Neff toldhim he thought the Union would go through. Stone alsotold Stephan Lee and Billy Montague, Sr., if the Unioncame in he would assign them work to keep them awayfrom home and asked Irvin Manning about dropping theunion action. Moreover, both McFall and Stone informedemployees they knew who the union supporters or cardsigners were and Stone acknowledged he was told that Ed-win McCain, Billy Montague, Sr., and Irvin Manning hadsigned union cards.Apart from their union activities these discriminatees,except for Donald Black who had already been terminat-ed, by attending meetings held at Irvin Manning's home,participating in the preparation and approval of those pro-posals submitted to the Respondent, and by discussingthem at company meetings, acted concertedly in seeking tobargain directly with the Respondent over their wages,hours, and working conditions. Respondent, apprised ofthe results of those meetings primarily through reportsfrom Irvin Manning, its receipt of the drivers' proposals,which also named Irvin Manning, Edwin McCain, and Ste-phan Lee as members of the committee selected by thedrivers to represent them, and through its meetings withthe drivers at which such proposals were discussed, hadknowledge or reason to believe they were engaged in suchconcerted activities.An examination of the evidence surrounding the dis-charges of these eight discriminatees fails to support theRespondent's alleged reasons for discharging them.Donald Black was informed by Dispatcher Stuntz thathe was terminated for lack of work. However, upon subse-quently confronting Stuntz about newspaper ads which theRespondent admitted it had placed for hiring driversStuntz informed him the reason he had been terminatedwas because he did not have a telephone.Dwight Hite and Dennis Woods, while allegedly termi-nated for using a company vehicle for personal transporta-tion, had previously taken their tractor in, as in the instantcase, for service and repairs with company knowledge andapproval.BillyMontague, Sr., who was initially informed byStuntz he was discharged for taking his truck home, hadtaken his truck home while en route on assignments onprior occasions with company knowledge and permission.Moreover, following his discharge Stuntz, contrary to the CORL CORP.257initial reason given Montague, informed him that he hadbeen discharged because of a bad attitude. Although PlantManager Stone contended there were other grounds for hisdischarge he acknowledged it was Stuntz who had dis-charged Montague and he was only acquainted with it af-ter it had occurred.Lee was discharged by Stuntz who informed him thereason was because of his attitude which he refused to ex-plain. Although Stone claimed Lee was discharged becauseof a note he had left for Stuntz and because he had admit-tedly been given two prior warnings, the note incident hadoccurred a week or more prior to his discharge.Robert Neff was discharged by Stuntz who informedhim the reasons were his cooperation with others, a badattitude, and complaints from other drivers he did notdrive fast enough. However, no evidence was offered tosupport these reasons and only 6 months earlier his con-duct had been rated excellent by both Stuntz and Stone.Edwin McCain was informed by Stuntz he was dis-charged because he had received a couple of tickets, ruineda tire, and stolen time from the Company. However, Stone,who admitted Stuntz had made the decision to dischargeMcCain, informed him the reason was a bad attitude. Con-trary to those reasons Respondent's records list additionalreasons for his discharge.IrvinManning was informed by Stuntz he was dis-charged because he could not certify his driving. However,Respondent's records show in April Stuntz had certified hisdriving. Contrary to that reason Stone told him it was be-cause of his attitude towards the company, which he de-fined as coming in with too many driver problems andarguments about settling them while President McFall in-dicated one of the reasons was because he had been seek-ing additional work for the drivers.With the exception of Stephan Lee none of these otherdiscriminatees had received any warnings prior to their dis-charges although the Respondent had a warning system.Although Dispatcher Stuntz participated in discharging allof the discriminatees and in most cases made the decisionsto discharge them he did not testify and the Respondentoffered no explanation for his failure to do so. Thus thereasons given for their discharges were either inconsistent,contradictory, refuted by other evidence, or for conductwhich had previously been permitted or condoned.Not only did the evidence set forsupra,establish thatRespondent had knowledge or was aware of the discrimi-natees' union activities and of their concerted activities,except for Donald Black, but Plant Manager Stone andDispatcher Stuntz, who were responsible for their dis-charges, had participated in the unlawful conduct directedagainst each of them personally, such as interrogations,warnings, threats, promises, solicitations, or creating im-pressions of surveillance of their union activities. Further,the credited testimony of David Montague and Billy Mon-tague, Sr., established that Plant Manager Stone' had in-formed them the Respondent could find reasons or excusesto discharge them and had mentioned as an example IrvinManning's driving record.Based upon a consideration of all the evidence dis-cussed, including Respondent's union animus, its knowl-edge of the discriminatees' union or protected concertedactivities, the unlawful conduct directed against each ofthem personally, Plant Manager Stone's statement theycould find reasons or excuses to discharge them givingManning's name as an example, and having rejectedRespondent's alleged reasons for their discharges, I ampersuaded and find that Stephan Lee, Irvin Manning,Dwight Hite, Dennis Woods, Billy Montague, Sr., EdwinMcCain,62 and Robert Neff 63 were discriminatorily dis-charged and denied reinstatement because of their unionactivities and their protected concerted activities in seekingto bargain directly with the Respondent concerning theirwages, hours, and working conditions in violation of Sec-tion 8(a)(1) and (3) of the Act and that Donald Black 64was discriminatorily discharged and deniedreinstatementbecause of his union activities in violation of Section8(a)(I) and (3) of the Act and Respondent's alleged reasonswere mere pretexts.The evidence with respect to the remaining discrmiinateeDennis Little established he did not participate in anyunion activities and at the time he was terminated therewas not any evidence to show that Respondent was awarehe had attended the drivers' meeting held at IrvinManning's home. Absent union activities on his part orcompany knowledge of his activities concerning the meet-ing at Manning's home I am persuaded and find that theevidence was not sufficient to establish that he was dis-charged for any reason other than his admitted refusal toaccept the warehouse job offered him at the time he waslaid off for lack of work 65The remaining issue is whether a bargaining order waswarranted 66Under the general principles enunciated by the U.S. Su-preme Court inGissel,67applicable to the issuance of bar-gaining orders, such orders are authorized to rethoseunfair labor practices so coercive that even in the absenceof an 8(a)(5) violation a bargaining order would be neces-sary to repair the unlawful effects of such unfair laborpractices and in those less extraordinary cases marked bylesspervasive practices which nonetheless still have thetendency to undermine majority strength and impede theelection process. In the latter instance the Board is to de-62While Edwin McCain was rehired about April 15 the issue of his rein-statement was not litigated at the heanng Accordingly, no finding will bemade concerning whether it was a valid reinstatement63Although Robert Neff was rehired on January 23, 1975, since his undis-puted testimony established at the time he was rehired he was informed byPlantManager Stone that in order to be reinstated with full seniority hewould have to earn it I do not find such conditional reinstatement to be avalid reinstatement underthe Act.64 The Respondent's contention that Sec. 10(b) of the Act bars findingDonald Black's discharge, which occurred on July 29 and was alleged in theamended complaint to be a violation, because his name was not included inthe original charge filed on January 22, 1975, but first appeared in theamended charge filed on March 28, 1975, is rejected. SeeStainless SteelProducts, Incorporated157 NLRB 232 (1966).65Having found that Dennis Little was not discharged for discriminatoryreasons under the Act I do not find it necessary to consider whether hesubsequently engaged in conduct which would warrant denying him rein-statementunder the Act66 Although the amended complaint while seeking a bargaining order didnot allege a violation of Sec 8(a)(5) of the Act itself, a remedial bargainingorder may be granted. SeeJustus Company, Inc.,199 NLRB 422 (1972),Mallow Plating Works, Inc,193 NLRB 600 (1971).67N L.R B. v. Gissel Packing Co Inc,395 U.S 575 (1969). 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermine the nature and extent of the employer's unlawfulconduct and ascertain whether use of traditional remedieswould insure a fair election. Here the evidence establishedsuprathatat least 9 employees 68 of the 13 employees in theappropriate bargaining unit had signed cards designatingthe Union as their representative for the purpose of collec-tive bargaining. Although the Union represented a majori-ty of the employees when its demands for recognition andbargaining were received by the Respondent on July 16,theRespondent rather than meeting those demands in-stead engaged in those flagrant unlawful acts and conductset forthsupra,including discrimmatonly discharging eightof the Union's supporters. I find that the Respondent byengaging in such unlawful acts and conduct dissipated theUnion's majority and created an atmosphere in which afree and fair election could not be held. Therefore I find abargaining order is necessary to repair the unlawful effectsof those flagrant unfair labor practices herein found. Thefact that a majority of those employees who had designatedthe union as their collective-bargaining representative sub-sequently voted to withdraw from the Union would notpreclude the issuance of a bargaining order inasmuch as Ifind any loss of the Union's majority was attributable tothe Respondent's unfair labor practices. SeeAltman Cam-era Co., Inc.,207 NLRB 940 (1973), enfd. 511 F.2d 319(C.A. 7, 1975). Further, since the Respondent had alreadyrefused to recognize and bargain with the Union I do notfind that the Union's action is acceding to the employees'request to withdraw its peition in any way affected its rightto represent them.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, found to constitute unfair labor practices occurringin connection with the operations of Respondent describedin section I, above, have a close, mtimate, and substantialrelationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.CONCLUSIONS OF LAW1.CoriCorporation, a wholly owned subsidiary ofO'Connor Industries, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Chauffeurs, Teamsters and Helpers Local Union No.364, a/w International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.3.By coercively interrogating employees concerningwhether they signed union cards, about the feelings ofother employeesconcerningtheUnion, how the Unionwould benefit the employees, and about their union activi-ties andthose of other employees; by threatening employ-ees that if the Union came in they would only get the jobsother drivers did not want; by impliedlypromising an em-68 The union authorization card for Ronald Hite, who did not testify, wasnot included.ployee the Company would give fringe benefits to the em-ployees if they did not support the Union; by promisingemployees the Company could do more for them if theyrefrained from supporting the Union; and by soliciting em-ployees' grievances and promising to remedy them by giv-ing them a contract with various benefits includingsenior-ity,drop pay, paid vacations, and certain work equipmentif they withdrew their support from the Union, Respondenthas interfered with, restrained, and coerced its employeesin the exercise of their rights guaranteed in Section 7 of theAct, and has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act.4.By discharging and refusing to reinstate Stephan Lee,IrvinManning, Dwight Hite, Dennis Woods, Billy Mon-tague, Sr., Edwin McCain, and Robert Neff because oftheir union and protected concerted activities, and by dis-charging and refusing to reinstate Donald Black because ofhis union activities, Respondent has engaged in unfair la-bor practices in violation of Section 8(a)(1) and (3) of theAct.5.Respondent did not violate Section 8(a)(1) and (3) oftheAct by discharging and refusing to reinstate DennisLittle.6.All full-time truckdriver employees of the Respon-dent at its Bremen, Indiana, facility, exclusive of all pro-duction and maintenance employees, all office clerical em-ployees, all professional employees, and all guards andsupervisors as defined in the Act constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.7.The Union is now and at all times since July 15, 1974,has been the exclusive representative for the purposes ofcollective bargaining of the employees in the aforesaid unitwithin the meaning of Section 9(a) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, I shall recommend it cease anddesist therefrom and take certain affirmative action to ef-fectuate the policies of the Act. Accordingly, the Respon-dent should be ordered to immediately reinstate StephanLee, Irvin Manning, Dwight Hite, Dennis Woods, BillyMontague, Sr., Edwin McCain, Robert Neff, and DonaldBlack to their former jobs or, if those jobs no longer exist,then to substantially equivalent jobs, without prejudice totheir seniority and other rights and privileges and to makeeach of them whole for any loss of earnings and compensa-tion they may have suffered because of the illegal discrimi-nation against them in their employment as herein found.Backpay shall be computed in accordance with the formu-la and method prescribed by the Board in F. W.WoolworthCompany,90 NLRB 289 (1950) and payment of 6 percentinterest per annum shall be computed in the manner pre-scribed by the Board inIsis Plumbing & Heating Co.,138NLRB 716 (1962).Having found that the Union represented a majority ofthe Respondent's employees in an appropriate unit on July CORL CORP.25915, 1974, at which time it requested recognition and bar-gaining, and that the Respondent thereafter engaged inconduct which dissipated the Union's majority and createdan atmosphere in which a free and fair election could notbe held that required the issuance-of a bargaining order, Ishall recommend that the Respondent recognize and uponrequest bargain with the Union as the representative ofsuch employees. This order, to properly remedy the viola-tions found, shall be effective from July 16, 1974, which Ifind was the date the Respondent received the Union's de-mand for recognition and bargaining and responded byengaging in conduct to dissipate its majority status. SeeTrading Port, Inc.,219 NLRB No. 76 (1975); andAmericanMap Company, Inc.,219 NLRB No. 186 (1975).Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct I hereby issue the following recommended:ORDER69Respondent Corl Corporation, A Wholly Owned Subsid-iary of O'Connor Industries, Bremen, Indiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership, feelings, and activities, and those ofother employees.(b)Threatening employees that if they select the Unionto represent them the only jobs they will get will be the jobsother drivers do not want.(c)Promising employees the Company can do more forthem, such as give them job security and fringe benefits ifthey refrain from supporting the Union.(d) Soliciting employees' grievances and promising toremedy them by giving them a contract with various bene-fits, including seniority, drop pay, paid vacations, and cer-tain work equipment if they withdraw their support fromthe Union.(e)Discouraging membership in the Chauffeurs, Team-sters and Helpers Local Union No. 364, a/w InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization,by discharging or refusing to reinstate or in any other man-ner discriminating against any employee in regard to thehire or tenure of employment or any term or condition ofemployment.(f)Discouraging concerted activities of the employeeswithin the meaning of Section 7 of the Act, by discharging,refusing to reinstate, or in any other manner discriminatingagainst employees for engaging in such activity.(g) In any manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights under Sec-tion 7 of the Act, in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a)Recognize, effective from the date beginning July 16,1974, and upon request, bargain collectively with theChauffeurs, Teamsters and Helpers Local Union No. 364a/w International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of the employees in the unit herein foundappropriate with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment, and, if an understanding is reached, embody suchunderstanding in a written signed agreement.(b)Offer immediate and full reinstatement to StephanLee, IrvinManning, Dwight Hite, Dennis Woods, BillyMontague, Sr., Edwin McCain, Robert Neff, and DonaldBlack to their,former jobs or, if those jobs no longer exist,then to substantially equivalent jobs, without prejudice totheir seniority and other rights and privileges and makethem whole for any loss of pay or other compensation theymay have suffered by reason of the discrimination againstthem in the manner set forth in that portion of this Deci-sion entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze and determine the amount of backpay dueunder the terms of this Order.(d)Post at its Bremen, Indiana, facility copies of theattached notice marked "Appendix." 70 Copies of said no-tice, on forms provided by the, Regional Director for Re-gion 25, after being duly signed by the Respondent's au-thorized representative, shall be posted immediately uponreceipt thereof,, and maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps, shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director for Region 25, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply therewith.IT IS FURTHER ORDERED that the amended complaint be,and it hereby is, dismissed insofar as it alleged unfair laborpractices not specifically found herein.69 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of theRules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.70 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercivelyinterrogate our employeesconcerning their unionmembership,feelings and ac-tivitiesor those of other employees.WE WILL NOTthreaten our employees if they select 260DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union to represent them they will only get thosejobs other drivers do not want.WE WILL NOT promise our employees the Companycan domorefor them such as give them job securityand fringe benefits if they refrain from supporting theUnion.WE WILL NOT solicit our employees'grievances andpromise to remedy them by giving them a contractwith various benefits including seniority,drop pay,paid vacations and certain work equipment if theywithdraw their support from the Union.WE WILL NOT discharge,refuse to reinstate or other-wise discriminate against our employees because oftheirmembership in, sympathies for, or activities onbehalf of Chauffeurs,Teamsters and Helpers LocalUnion No. 364 a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America or any other labor organization or becausethey engage in concerted protected activities for thepurpose of mutual aid or protection.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of their rightsto self-organization to form,join,or assist any labororganization,to bargain collectively through represen-tatives of their own choosing,to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection or to refrain from anyor all such activities except to the extent that suchrightsmay be effected by an agreement requiringmembership it, a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of theNational Labor Relations Act, as amended.WE WILL offer each of the employees named belowimmediate and full reinstatement to their former jobsor, if those jobs no longer exist,then to substantiallyequivalent jobs without prejudice to their seniorityand other rights and privileges and will make each ofthem whole for any loss of pay they may have sufferedby reason of the unlawful discharges with interest atthe rate of 6 percent per annum:Stephan LeeBillyMontague, Sr.IrvinManningEdwin McCainDwight HiteRobert NeffDennis WoodsDonald BlackWE WILL recognize and, upon request, bargain col-lectively with the Chauffeurs,Teamsters and HelpersLocal Union No. 364 a/w International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Help-ers of America as the exclusive representative of allthe employees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employ-ment, and other conditions of employment,and, if anunderstanding is reached,embody such understandingin a written agreement.The bargaining unit is:All full-time truck driver employees of the Respon-dent at its Bremen,Indiana facility,exclusive of allproduction and maintenance employees,all profes-sional employees,and all guards and supervisors asdefined in the National Labor Relations Act, asamended.CORL CORPORATION,A WHOLLY OWNED SUBSIDIARYOF O'CONNOR INDUSTRIES